Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 1 April 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill April 1st 1808.
                  
                  My dear Grand papa’s letter of the 29th arrived safe yesterday and brought the disagreeable news of his being unwell but we all sincerely wish and hope that he will soon recover and come on to see us all again. I will give another guess about the pen it is steel is it not? my bantam has hatched 8. pretty little chickens and I shall follow your advice about her treatment. the orange trees are well. Sister Ann is gone to Monticello to see about the flowers and plant the Beny 3 of your Alpine strawberries are flourishing. Mr Burwell has just sent me some of the seed of the Ice plant I am told it is a very beautifull flower I cannot guess why an et. caetera should be made in the manner you wrote me word if it is not that the figure Etc represents the E. T. and the C. caetera. Mama Sister Ann and all the children are quite well and send their love to you adieu my dearest grandpapa believe me to be (with the sincerest wishes for your health) your most affectionate grand daughter
                  
                     E. W. Randolph 
                     
                  
               